Title: To Thomas Jefferson from Samuel Latham Mitchill, 15 August 1805
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                  
                     Sir
                     
                     New York, Augt. 15. 1805.
                  
                  At the request of M. Valentin of Marseille, I do myself the pleasure of sending you a Copy of his Eulogiesm on Jenner, which I this day received; and beg you to receive the assurances of my high regard.
                  
                     Saml L Mitchill
                     
                  
               